Case 4:19-mj-00109 Document 1 Filed on 01/18/19 in TXSD Page 1 of 11

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT antes ba |
FLEO

for the
Southern District of Texas JAN 18 2019
In the Matter of the Search of ) David J, Bradley, Clerk of Court
(Briefly describe the property to be searched )
or identify the person by name and address) j Case No.
Samsung Galaxy $9+, IME! 357633092196176, SKU ) 4 1 9 - 0 | 0 g
SPHG965UBLU. See Attachment A.

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Samsung Galaxy S9+, IMEI 357633092196176, SKU SPHG965UBLU. See Attachment A.

located in the Southern District of Texas , there is now concealed (identify the

person or describe the property to be seized):
Evidence and instrumentalities of a crime.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
CQ contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 8, U.S.C. Section 1324(a) Conspiracy to transport and harbor aliens for commercial advantage or private
(1)(A)(v)(1) financial gain.

The application is based on these facts:
See attached affidavit

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet,

 
   

 

f Appticant 's signature

HSI SA Ricardo Morales
Printed name and title

Sworn to before me and signed in my presence.

Date: 01/18/2019 ZZ >U/—
“LZ, JudgeA signature
City and state: Houston, Texas ney Kdohnson/ynited States Magistrate Judge

ee Printed name and title
Case 4:19-mj-00109 Document 1 Filed on 01/18/19 in TXSD Page 2 of 11

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS

IN THE MATTER OF THE SEARCH OF
No.
Samsung Galaxy S9+

)
)
)
IMEI 357633092196176 )
SKU SPHG965UBLU )
)
)
)

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Ricardo Morales, being duly sworn, depose and say that:

I I am a Special Agent, having been so employed since 2001 with the U.S.
Department of Justice, Immigration and Naturalization Service (INS), further converted in 2003
to the Department of Homeland Security (DHS), Immigration and Customs Enforcement (ICE),
Homeland Security Investigations (HSI). I am presently assigned to the HSI Houston Human
Smuggling Group, with investigative responsibility for cases in the Southern District of Texas-
Houston Division. As an HSI Special Agent, my job and responsibilities include conducting
investigations of violations of the immigration and customs laws of the United States, to include
alien smuggling, pursuant to Title 8, United States Code, § 1324; and related offenses. I attended
the Federal Law Enforcement Training Center at Glynco, Georgia, where I received training for
the purpose of accomplishing my criminal investigator duties. Furthermore, I also received
training on a continuing basis for the purpose of maintaining my proficiency pertaining to criminal
investigator work. I have participated in investigations of alien smuggling, narcotics trafficking,
money laundering, complex conspiracies, and among other things, have conducted or participated
in surveillances, the execution of search warrants, and debriefings of informants. Through my

training, education and experience, I have become familiar with the manner in which alien
Case 4:19-mj-00109 Document 1 Filed on 01/18/19 in TXSD Page 3 of 11

smugglers conduct their operations, including but not limited to, their methods of smuggling and
transporting illegal aliens, the use of telecommunication devices to include cellular telephones, use
of counter surveillance techniques, and use of numerical codes and coded and/or cryptic language,
words, and references to conduct their transactions.

2 This affidavit is submitted in support of an application for a search warrant for the
content of one cellular telephone seized from Jose NUNEZ-Arellano, aka MANUEL, upon his
arrest in Houston, Texas.

3. In my capacity as a federal law enforcement officer, I have had numerous
conversations with persons engaged in the smuggling of illegal aliens in the United States, the
transportation, staging at stash houses, the payment of smuggling fees, the hostage keeping for
ransom and the subsequent delivery of the illegal aliens to relatives and/or friends at their final
destinations in the United States. I have also had numerous conversations with other experienced
police officers, investigators, intelligence analysts and law enforcement officials in which the
techniques and methods of alien smugglers, and the laundering of cash proceeds derived from
those illegal activities were discussed and reviewed.

4, Based upon my knowledge, training and experience, and the experience of other
law enforcement personnel with whom I have worked, I have learned the following:

A. Alien smugglers often work in small cells with contacts in Mexico, Central
and South America to recruit people in these foreign locations willing to
pay significant amounts of money to be transported from their countries of
origin all the way to the Mexico-U.S. border to be smuggled illegally
through the south border of the U.S. without detection.

B. Alien smugglers maintain lists to include illegal aliens’ names, cellular
Case 4:19-mj-00109 Document 1 Filed on 01/18/19 in TXSD Page 4 of 11

telephone numbers of relatives or friends in the U.S., destination city,
smuggler name in originating country, smuggling fee amount, smuggler
name in the U.S., transporters names and telephone numbers and names of
stash house keepers.

C. Alien smugglers store information such as names, cellular telephone
numbers, caller identification information, pager numbers, and other
identification information in their cellular telephones.

1. Based on my training and experience, I know that cellular telephones are
commonly utilized by alien smugglers to coordinate their unlawful
activities. This device, by its nature, is easily transportable and designed to
be operable hundreds of miles from their normal area of operations,
providing reliable and instant communications. The cellular telephones are
believed to contain telephone numbers and other numerical data linked to
associates involved in the illegal enterprise of alien smuggling and
movement of funds generated by such activity. I know that cellular
telephones have the assigned number to that phone, along with numbers
dialed and calls received, and programmed numbers and names stored in
their memory. Accordingly, there is probable cause to believe that the
cellular telephone contains information relevant to the commission of a
crime, to wit; conspiracy to transport illegal aliens, in violation of 8 USC
1324, including the assigned telephone number, telephone numbers dialed
and the identification numbers of calls received and other numerical data,

including programmed numbers and voice and text messages in the
Case 4:19-mj-00109 Document 1 Filed on 01/18/19 in TXSD Page 5 of 11

electronic memory.

PROBABLE CAUSE TO SEARCH

1, On August 22, 2018, the Houston Police Department (HPD) notified HSI Houston
special agents that they received a complaint from a female in New Jersey claiming that her brother
had been kidnapped in Houston by his smugglers.

2. On the same day HSI Houston special agents contacted Guatemalan national Ilsia
MAZARIEGOS-Salazar (Hereinafter ILSIA), who reported that her brother, identified as
Guatemalan national Migdael MAZARIEGOS-Salazar (Hereinafter MIGDAEL), had been
successfully smuggled to Houston, Texas by August 12, 2018, after alranging paying an $8,500
US dollar smuggling fee to smugglers in Guatemala. According to ILSIA, the smugglers reported
that he was already in Houston but were requesting an additional $7,000 US dollars fee in order to
release him, threatening her to pay the additional money or “MIGDAEL would be killed, chopped
up into pieces and disappeared”. ILSIA further added that a smuggler she identified as “EL
SOBRINO” (THE NEPHEW) also told her that if she called police “they would kill him” and that
“they had people everywhere”. ILSIA also reported that she had spoken directly with MIGDAEL
on the phone initially on August 12, 2018, and subsequently on August 20, 2018. MIGDAEL was
positively identified in HSI systems from a 2015 arrest by Border Patrol in Alice, Texas, thus
confirming it was a real person.

3. On August 23, 2018, HSI agents in New Jersey met with ILSIA and placed a
monitored call to the smuggler’s number on which she talked to her brother MIGDAEL. During
the telephone call ILSIA introduced an HSI undercover agent that would meet with the smugglers

later that day to pay the $7,000 U.S. dollars in exchange for MIGDAEL.
Case 4:19-mj-00109 Document1 Filed on 01/18/19 in TXSD Page 6 of 11

4, Based on the death threats made directly to ILSIA concerning her brother
MIGDAEL, on August 23, 2018, HSI Houston agents arranged an exigent location service with
AT& T Wireless and confirmed that the device associated with the smuggler’s telephone number
was located in Houston, Texas. Surveillance was initiated and led HSI special agents to the Sunset
Crossing Apartment Homes at 10630 Beechnut St, in Houston Texas.

5. Later that day, an HSI Houston agents conducted an undercover operation at a
nearby supermarket and arrested two Mexican nationals when they attempted to deliver
MIGDAEL in exchange for the $7,000 U.S. dollars, and rescued MIGDAEL from the smuggler’s
vehicle. Subsequently HSI Houston agents returned to the apartment complex where agents
observed the two Mexican nationals depart with MIGDAEL and conducted an exigent search of
the two apartments identified during surveillance, The search resulted in the rescue of four
additional Guatemalan nationals from one of the units.

6. After processing and interviewing all the subjects arrested during the operation,
Mexican nationals Ismael RODRIGUEZ-Serrano and Daniel LOPEZ-Garcia were subsequently
charged with violations of 18 USC 1203(a), conspiracy to commit hostage taking, and 8 USC
1324(a)(1)(A)(v)(D, conspiracy to transport and harbor illegal aliens.

7. In a post-arrest interview, RODRIGUEZ-Serrano admitted that he was operating
the stash house of illegal aliens on behalf of his boss MANUEL, who was the owner of the white
Chevrolet Tahoe RODRIGUEZ-Serrano was arrested in, as well as a white Toyota Tundra pick-
up truck. During a consented search of RODRIGUEZ-Serrano’s cellphones agents identified a
white Toyota Tundra pick-up truck from a close-up photo of a Texas temporary license plate.
Agents also found text messages between RODRIGUEZ-Serrano’s cellphone and the telephone

number he identified for his boss MANUEL in which RODRIGUEZ-Serrano was consulting all
Case 4:19-mj-00109 Document 1 Filed on 01/18/19 in TXSD Page 7 of 11

transactions regarding the smuggling of the illegal aliens.

8. On October 3, 2018, HSI agents discovered that the white Toyota Tundra identified
from RODRIGUEZ-Serrano’s cellphone photos was registered to an Antonio SARDINETAZ-
Roman at 11911 Aggie Ln, Houston, Texas (Hereinafter referred to as THE RESIDENCE). The
address for THE RESIDENCE was also found in text messages between RODRIGUEZ-Serrano’s
cellphone and the telephone number he had identified for his boss MANUEL. Subsequently HSI
agents drove by THE RESIDENCE and confirmed that the white Toyota Tundra was parked in
the driveway. Subsequent surveillance at THE RESIDENCE identified multiple vehicles at the
address that were registered to various individuals at addresses in border towns in South Texas
known for alien smuggling activities.

9. Between October 17 and November 21, 2018, HSI agents conducted a remote
surveillance at 11911 Aggie Ln, Houston, Texas, and observed multiple instances where multiple
individuals were led into and driven out of the residence during all times of the day, night and
early hours of the morning, as well as multiple subjects that appeared to bring loads of food
groceries, all indicative of alien smuggling activity.

10. On November 2, 2018, RODRIGUEZ-Serrano was interviewed a second time and
during said interview he identified Jose NUNEZ-Serrano from a photo lineup as MANUEL, and
further identified Huber NUNEZ-Serrano (Hereinafter referred to as HUBER) as another of
MANUEL’s workers at the stash house in the apartment complex. Based on the investigation
agents secured a search warrant for THE RESIDENCE and arrest warrants for MANUEL and
HUBER.

11. On November 28, 2018, HSI agents, along with other federal and state law

enforcement officers executed a federal search warrant at 11911 Aggie Ln in Houston, Texas.
Case 4:19-mj-00109 Document 1 Filed on 01/18/19 in TXSD Page 8 of 11

During the execution of the search warrant agents apprehended MANUEL, along with Mexican
nationals Joel OSORNIO-Cruz (Hereinafter OSORNIO-Cruz), Paulino RIOS-Garcia (Hereinafter
RIOS-Garcia) and juvenile Luis Angel GARCIA-Uriostegui. Agents also found two Indian
nationals and four Guatemalan nationals that were being held in a small bedroom in the detached
garage in the back of the residence. All the aliens found in the detached garage were identified as
illegal aliens. During the search, special agents seized three pistols, one shotgun, one riffle,
ammunition, over $11,000 U.S. dollars in cash, multiple cellphones, four vehicles and
miscellaneous documents related to the Sunset Crossing Apartment Homes, apartments 115 and
112.

12. OSORNIO-Cruz and RIOS-Garcia were subsequently charged and arrested for
violation of 8 USC 1324(a)(1)(A)(v)(1), conspiracy to transport and harbor illegal aliens, for their
involvement with the smuggling of the illegal aliens found at THE RESIDENCE.

13. Among the items seized, HSI agents seized one cellphone identified as a Samsung
Galaxy 89+, IMEI 357633092196176, SKU SPHG965UBLU. Since it was seized, the device has
been held as evidence at an HSI evidence vault.

14. Rule 41 of the Federal Rules of Criminal Procedure authorizes the government to
seize and retain evidence and instrumentalities of a crime for a reasonable time, and to examine,
analyze, and test them.

I5. The evidence and instrumentalities of violations of conspiracy to transport illegal
aliens, 8 USC, Section 1324(a)(1)(A)(v)(I), are believed to be contained within the telephone and
are listed in Attachment B to this Affidavit, which is incorporated herein by reference.

16. In consideration of the facts presented, your Affiant respectfully requests that this

Court issue a search warrant for the cellular telephone seized from Jose NUNEZ-Arellano, aka
Case 4:19-mj-00109 Document 1 Filed on 01/18/19 in TXSD Page 9 of 11

MANUEL, as more fully described in Attachment A, and authorize retrieval of the items described

in Attachment B to this Affidavit.

AP GLE-”

RICARDO MORALE: Zi
Special ee ee
Homeland Security Investigations

ia
SWORN TO BEFORE ME THIS [bey of January 2019.

A 2 {Z—
NANCE pana)
UNITED SPATES MAGISTRATE JUDGE
Case 4:19-mj-00109 Document 1 Filed on 01/18/19 in TXSD Page 10 of 11

Attachment A

1. Samsung Galaxy $9+, IMEI 357633092196176, SKU SPHG965UBLU.
Case 4:19-mj-00109 Document1 Filed on 01/18/19 in TXSD Page 11 of 11

Attachment B

INFORMATION TO BE SEIZED

The cellular telephone as described in Attachment A, and containing evidence pertaining
to transportation of illegal aliens and conspiracy of the same is being stored; the said
evidence being:

A.

B.

Any caller identification information

Any call log information

Any e-mail identification information

Any telephone numbers, address information or other identification information
Stored messages, both voice and text

Stored Photographs

Cell site
